Citation Nr: 1134356	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  09-24 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent prior to February 5, 2007, and in excess of  40 percent from February 5, 2007 to November 11, 2007, and from and after January 1, 2008, for chronic lumbar strain with lumbar osteoarthritis (lumbar spine disability).  

2.  Entitlement to an evaluation in excess of 30 percent for cervical spine osteoarthritis associated with chronic lumbar strain with lumbar osteoarthritis (cervical spine disability).

3.  Entitlement to an effective date prior to April 30, 2007, for the grant of entitlement to service connection for dysthymic disorder.

4.  Entitlement to an evaluation in excess of 30 percent for dysthymic disorder.





REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The appellant had active service from October 1967 to October 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida, and San Juan, the Commonwealth of Puerto Rico.

In November 2006, the RO in St. Petersburg, Florida, in pertinent part, granted entitlement to service connection for chronic lumbar strain with lumbar osteoarthritis, evaluated as 20 percent disabling effective May31, 2005.  In February 2007, the Veteran filed a statement indicating that he wished to file for an increased evaluation for his service-connected lumbar spine condition.  The Board construes this statement as a notice of disagreement with respect to the 20 percent evaluation assigned to his lumbar spine disability in the November 2006 rating decision.  

In March 2006, the RO in St. Petersburg, Florida, granted entitlement to service connection for cervical spine osteoarthritis, evaluated as 20 percent disabling effective May 10, 2006.  

In January 2008, the RO in St. Petersburg, Florida, increased the evaluation of the Veteran's service-connected lumbar spine disability to 40 percent, effective February 5, 2007.  An evaluation of 100 percent was then assigned effective November 12, 2007, based on surgical or other treatment necessitating convalescence.  The 40 percent evaluation was reinstated effective January 1, 2008.  In addition, the RO increased the evaluation of the Veteran's cervical spine disability to 30 percent, effective April 9, 2007, and granted entitlement to service connection for dysthymic disorder, evaluated as 30 percent disabling effective April 30, 2007.  The Veteran's claims file was then transferred to the RO in San Juan, the Commonwealth of Puerto Rico.

In January 2009, the RO in San Juan, the Commonwealth of Puerto Rico, continued the evaluations of the Veteran's service-connected lumbar and cervical spine disabilities, denied entitlement to an earlier effective date for the grant of service connection for dysthymic disorder, and denied entitlement to an increased evaluation for dysthymic disorder.  The Veteran filed a notice of disagreement dated in January 2009.  In June 2006, the RO issued a statement of the case with respect to the lumbar and cervical spine disabilities, and the Veteran filed a substantive appeal in July 2009.
 
In April 2010, a Board hearing was held at the RO before the undersigned Veterans Law Judge who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing has been associated with the claims file.  

During testimony before the Board, the Veteran and his spouse indicated that the Veteran may have several conditions related to his service-connected disorders, including a stomach condition secondary to medication taken for his back, and headaches secondary to his neck disability.  The RO should contact the Veteran and ascertain whether he wishes to file claims related to these disorders.  These matters are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board notes that records contained in the Veteran's claims file, as well as the Veteran's testimony before the Board, indicate that the Veteran has been awarded disability benefits from the Social Security Administration.  The Veteran's claims file, however, does not contain records related to this award.  This matter should therefore be remanded and records related to such award should be associated with the Veteran's claims file.  38 C.F.R. § 3.159.  See also 38 C.F.R. § 3.159(c)(2) (when attempting to obtain records in the custody of a Federal department or agency, including the Social Security Administration, VA must make as many requests as are necessary to obtain relevant records; VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile).

In this regard, the Board notes that VA's duty to assist claimants is codified at 38 U.S.C. § 5103A. VA has a duty to "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim."  Golz v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010); 38 U.S.C.A. § 5103A(a)(1).  Relevant records for the purpose of § 5103A are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim.  Id.  The legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records.  Id.

In addition, the Board notes that the Veteran's most recent VA examination for his service-connected lumbar and cervical spine disabilities is dated in December 2008.  Since that time, the Veteran has indicated that these conditions have worsened.  Specifically, the Veteran testified before the Board that his neck condition had become worse after surgery a few years ago and that now he has neuropathy affecting his arms.  He testified that the same thing happens to his back and legs.  In addition, the Veteran's wife also testified that the Veteran's condition continues to get worse.  In a January 2009 statement, the Veteran also contends that his neck disability is worse and that he has compressed nerves.  

Based on the foregoing, the Board finds that the Veteran should be afforded a contemporaneous VA examination in order to determine the current levels of his service-connected back and neck disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Upon remand, the Veteran should be afforded an opportunity to submit additional medical evidence relevant to his claims that may not be associated with the claims file.  In this regard, the Board notes that the Veteran testified that he has received treatment at the San Juan VA Medical Center and the Tampa, Florida, VA Medical Center.  The Veteran also testified that he underwent an MRI at the Tampa VA in June 2008.  Records of the Veteran's treatment at the San Juan VA Medical Center dated since June 2009, and records of the Veteran's treatment at the Tampa VA Medical Center dated since September 2006, including October 2006 and June 2008 MRI reports, should be associated with the Veteran's claims file.  The Veteran and his spouse also testified to other treatment received from private facilities in Orlando, but did not identify the specific facility or indicate whether such records had already been submitted.  As such, the RO should afford the Veteran an opportunity to further identify treatment records related to his conditions that have not been associated with the claims file. 

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Lewinski, 2 Vet. App. 611, 613 (1992).  VA must attempt to obtain identified outstanding VA and private records.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).  

Finally, with respect to the Veteran's claims for an earlier effective date for dysthymic disorder and an increased rating for dysthymic disorder, the Board notes that, in January 2009, the RO in San Juan, the Commonwealth of Puerto Rico, denied these claims.  The Veteran filed a notice of disagreement dated in January 2009.  While the Veteran specifically discussed some of the issues set forth in the January 2009 rating decision, he did not limit his disagreement to only the matters specifically discussed.  As such, the Board construes the notice of disagreement as a notice of disagreement with respect to all of the issues adjudicated in the January 2009 rating decision.  The RO, however, has not issued to the Veteran a statement of the case with respect to the effective date and increased rating issues.  Inasmuch as the RO has not furnished the appellant a statement of the case that addresses the issue, a remand is warranted.  38 C.F.R. § 20.201, 20.300-301; see Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran a statement of the case regarding the issues of entitlement to an earlier effective date for the grant of entitlement to service connection for dysthymic disorder, and an increased rating for dysthymic disorder, to include notification of the need, and the appropriate time period, in which to file a substantive appeal to perfect the issue, in accordance with 38 C.F.R. § 19.30.

2.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This should include records of the Veteran's treatment at the San Juan VA Medical Center dated since June 2009, and records of the Veteran's treatment at the Tampa VA Medical Center dated since September 2006, including October 2006 and June 2008 MRI reports.  

The RO should obtain any necessary authorizations from the Veteran.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.  

3.  The RO should request, directly from the SSA, complete copies of any disability determination(s) it has made concerning the Veteran, as well as copies of the medical treatment records that served as the basis for any such decision(s) and the claim form filed by the Veteran for such benefits.  All attempts to fulfill this development must be documented in the claims file.  If the search for any such records yields negative results, that fact should be clearly noted, with the RO either documenting for the file that such records do not exist or that further efforts to obtain them would be futile and the Veteran should be informed in writing.

4.  The Veteran should be afforded a VA examination in order to assess the current nature and severity of his service-connected back and neck disabilities.  The Veteran 's claims folder must be made available to the examiner for review in conjunction with the examination. The examiner must state that the examination report that the claims file was reviewed. 

a.  The examiner should conduct complete range of motion studies and discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any limitation of motion.

b.  If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.

c.  The examiner should provide an opinion as to whether the Veteran had any prostrating attacks in the last 12 months, whether the disability causes radiculopathy in the upper or lower extremities, respectively, and if so, if this radiculopathy is best characterized as incomplete and mild paralysis, incomplete and moderate paralysis, incomplete and moderately severe paralysis, incomplete and severe paralysis, or complete paralysis.

For each disability, the examiner should also indicate the effect the disability has, if any, on the Veteran's current level of occupational impairment.  Specifically, the examiner should render an opinion as to whether service-connected disability causes marked interference with employment, or the need for frequent periods of hospitalization.

A complete rationale for all opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

5.  When the development requested has been completed, the case should again be reviewed by the RO/AMC.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



